1 Reported in 28 N.W.2d 697.
This case comes here on appeal from an order sustaining a demurrer to the amended complaint. The action was by an employe against her employer, sounding in tort, for personal injuries resulting only in disfigurement not materially affecting plaintiff's employability. Plaintiff challenges the constitutionality of the workmen's compensation act, but, since we hold that plaintiff's injuries do not *Page 306 
fall within the coverage of that act, the question of constitutionality does not arise.
M.S.A. § 176.11, subd. 3 (38), by necessary implication excludes from the coverage of the workmen's compensation act disfigurement which does not materially affect employability. Therefore, plaintiff's tort action for such disfigurement survived the enactment of the compensation act. Donnelly v. Minneapolis Mfg. Co. 161 Minn. 240, 201 N.W. 305; Rosenfield v. Matthews, 201 Minn. 113, 275 N.W. 698, and cases cited.
Order reversed.